Citation Nr: 1029221	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to February 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

In a January 2008 decision the Board denied the Veteran's appeal 
with regard to entitlement to service connection for PTSD.  He 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In August 2009, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacated the Board's decision and remanded 
the matter to the Board for compliance with the instructions in 
the joint motion.  


FINDINGS OF FACT

1.  The Veteran has stated that he was exposed to the actual 
death or threatened death of himself and others from hostile 
military activity including small arms fire and mortar fire.  

2.  A VA psychiatrist has diagnosed the Veteran as suffering from 
PTSD, has confirmed that the claimed in-service stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  

3.  The Veteran's claimed in-service stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009), 
§ 3.304(f) (2009 & 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 
Fed. Reg. 41092 (July 15, 2010, 75 Fed. Reg.)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis upon which the Board will evaluate the Veteran's claim 
has changed significantly since this case was previously before 
the VA. 

The Veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009 
& 75 Fed. Reg. 39843, 39852 (July 13, 2010)).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a) (2009).  

VA recently revised the rule which addresses service connection 
for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision 
applies to all claims pending before VA on or after the rule's 
effective date because the Veteran's Court vacated a Board 
decision on the application and remanded it for readjudication.  
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092(July 15, 
2010).  The effective date of the rule is July 13, 2010.  That 
revision is applicable to the facts of this case, and is as 
follows.  

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 
2010)).  

Service personnel records show that the Veteran served in the 
U.S. Army in Vietnam from May 1971 to February 1972.  He served 
with an Engineer Battalion and his military occupational 
specialty was a crawler tractor operator.  

The Veteran has reported that at least one base at which he was 
present in Vietnam came under mortar and small arms fire and that 
his symptoms of PTSD are connected to such incidents.  He has 
reported incidents occurring in the summer or 1971 as well as on 
or around December 1971 - January 1972.  A report is of record, 
dated in December 2006 documenting that the base at Phu Loi came 
under attack during the summer of 1971 and that this base was the 
main base area for the unit to which the Veteran was assigned.  
This report also documents that the Veteran's unit received 
several indirect fire attacks.  

Although the Veteran has not specifically stated that he 
experienced fear, this is implicit in his statements and from the 
context of his reports it would be unreasonable for the Board to 
conclude that he did not.  

In an August 2003 letter, a VA psychiatrist provided a diagnosis 
of PTSD based on the DSM-IV.  The psychiatrist recounts the 
Veteran's account of encountering ordinance fire from the enemy 
on more than one occasion, including during the summer of 1971, 
and the psychiatrist indicated that the Veteran's PTSD was due to 
these events.  In a January 2005 letter, a VA psychologist also 
reported that the Veteran had chronic PTSD under the DSM-IV and 
stated that this was due to his military service in Vietnam.  

These letters, in particular the August 2003 letter, establish 
that a VA psychiatrist or psychologist has confirmed that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the stressor.  

There is no clear and convincing evidence to the contrary.  The 
Board is aware that Vet Center treatment notes received in 
January 2003 report that the events occurred in 1970, which would 
be prior to the Veteran's service in Vietnam.  However, the 
Veteran was recounting events that occurred more than three 
decades earlier.  This discrepancy in the year, or to specific 
details of the events, does not rise to the level of clear and 
convincing evidence contrary to what the events that the Veteran 
has reported or his reaction to those events.  

The Board finds that the Veteran's claimed stressor is consistent 
with the places, types, and circumstances his service.  He was a 
tractor operator in a construction battalion in Vietnam.  

Based on the above and consistent with VA regulation, the 
Veteran's own statements are sufficient verification of the in-
service stressor.  As the Veteran currently has PTSD as the 
result of a verified in-service stressor, service connection for 
PTSD is warranted.  His appeal must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As to claims to 
establish service connection, that duty includes providing notice 
as to the evidence necessary to establish service connection as 
well as notice as to how VA assigns effective dates and 
disability ratings in the event that service connection is 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Board grants the Veteran's appeal, so any defect in the 
notice or assistance as to the evidence needed to establish 
service connection cannot have resulted in prejudice to the 
Veteran.  See generally Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (explaining the rule of prejudicial error in the context 
of claims for VA benefits).  In a March 2006 letter, the RO 
provided the Veteran adequate notice with regard to assignment of 
disability ratings and effective dates.  Since that letter was 
sent the RO readjudicated his claim by issuance of a supplemental 
statement of the case in December 2006.  This readjudication 
along with the time the Veteran has since had to participate 
meaningfully in the processing of his claim cured the timing 
defect in that notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The Board thus finds that VA has met its 
duties to notify and assist in this case.  

ORDER

Service connection for PTSD is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


